Title: William Franklin to Timothy Horsfield, 21 June 1756
From: Franklin, William
To: Horsfield, Timothy


Sir
Philada. June 21. 1756
Capt. Orndt having informed the Commissioners, that there are a Number of the Province Arms at Bethlehem, under your Care, which he thinks are better than those belonging to his Company; they have given him Leave to take his Choice of those Arms, and directed him to return as many of those he now has, in the Room of those he shall take. I am Sir your humble Servant
Wm: Franklin
To Timothy Horsefield, Esqr.
